DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Cancel Claims 1, 2, 8 – 13

Allowable Subject Matter
Claims 3 – 7, 14 – 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Hwang et al. (US 2020/0280398) Section 0141 teaches a MPR for each signal included in the S-SSB according to the PAPR of the signal, Hong et al. (US 2020/0245272) Section 0017 teaches S-SSB including a S-PSS and a S-SSS, Kim et al. (US 2021/0242975) Section 0174 teaches S-PSS symbols and S-SSS symbols, and Lue et al. (US 11,012,225) Col. 3 lines 54 – 58 teaches S-PSS symbols and S-SSS symbols.  The prior art of record, however, fails to teach or render obvious the following features:
selecting, by the UE, at least one symbol of a sidelink secondary synchronization signal block (S-SSS) having a second PAPR that is different than the first PAPR and is associated with a second MPR that is different than the first MPR, and transmitting, by the UE, all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR
selecting at least one symbol of a sidelink secondary synchronization signal block (S-SSS) having a second PAPR that is different than the first PAPR and is associated with a second MPR that is different than the first MPR; and transmitting all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR
means for selecting at least one symbol of a sidelink secondary synchronization signal block (S-SSS) having a second PAPR that is different than the first PAPR and is associated with a second MPR that is different than the first MPR; and means for transmitting all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR
selecting at least one symbol of a sidelink secondary synchronization signal block (S-SSS) having a second PAPR that is different than the first PAPR and is associated with a second MPR that is different than the first MPR; and transmitting all symbols of the S-SSB with a third MPR that is equal to an upper bound of the first MPR and the second MPR
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2013/0121299) Section 0136 teaches primary component carrier is the PCell and a secondary component carrier SCell, Moon et al. (US 2017/0208494) Section 0475 teaches beam refinement reference signal (BRRS), and Vu et al. (US 9,264,216) Col. 3 lines 10 – 14 teaches carrier frequency offset (CFO) determination all of which is disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
May 23, 2022